Citation Nr: 0708658	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-16 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Beth G. Cole, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to July 
1981.  He also has been certified as having 13 years, 6 
months and 26 days of prior service, including service in the 
Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for entitlement to service connection for cancer of the 
tongue.  The appeal was later transferred to the Newark, New 
Jersey Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, and following certification of the case to 
the Board, the veteran submitted additional medical evidence 
pertinent to his claim for service connection.  
Significantly, neither the representative nor the veteran 
waived initial consideration of this evidence by the RO.  
Accordingly, this case must be remanded to allow that 
consideration.  38 C.F.R. § 20.1304 (2006).

As the recently received medical evidence goes toward the 
question of whether the veteran's cancer is related to 
exposure to herbicides in Vietnam, and such evidence was not 
on file when an opinion on that question was provided by a VA 
examiner, it should be sent for review and consideration, 
with the entire claims file, by an appropriate VA examining 
physician.  




Therefore, this case is REMANDED for the following action:

1.  The claims file should be sent for 
review and consideration by an 
appropriate VA examining physician to 
arrive at a medical opinion as to the 
likelihood that the veteran's cancer is 
related to inservice exposure to 
herbicides.  The examiner should be asked 
to carefully consider all the medical 
evidence on file, in conjunction with 
current medical understanding of the 
nature of the veteran's cancer, and 
provide a detailed opinion as to whether 
it is at least as likely as not that the 
type and location of the veteran's cancer 
is such that it can be medically related 
to his exposure to herbicides.  The 
examiner should provide a complete 
rationale for any opinions offered and, 
give detailed reasons if such opinions 
differ from those already of record.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




